On Petition foe Rehearing.
Batman, J. —
7. 8. *2109. *21110. *209Appellant Federal Union Surety Company in a petition for a rehearing in this case earnestly contends that the certificate of the clerk of the trial court attached to the transcript on appeal sufficiently shows that the bill of exceptions containing the evidence is in the record. In this contention it is urged that the certificate shows that the bill of exceptions was filed, and that the subsequent recital as to information and belief, and as to the absence of a memorandum or independent recollection of such fact, is surplusage. We do not concur in this. We cannot assume that such recital was inserted in the certificate for an idle purpose, and ignore it. It is an integral part of the certificate, and must be given effect in construing it. When this is done it casts such uncertainty on the fact of the filing of such bill of exceptions as to destroy its effectiveness in that regard, as stated in the original opinion. The court’s attention is directed to the fact that a page within the alleged bill of exceptions bears the following file mark in the handwriting of the clerk: “Filed Sept. 3rd, 1914, Ed S. Butch, Clerk.” But this in no way supersedes or ■supplements the clerk’s certificate as to the filing of such bill. It has been repeatedly affirmed by the deci*210sions of this state that the filing of a hill of exceptions cannot he shown on appeal by, the file mark of the clerk of the trial court thereon. Shewalter v. Bergman (1892), 132 Ind. 556, 27 N. E. 159; Board, etc. v. Huffman, Admr. (1892), 134 Ind. 1, 31 N. E. 570; Harris v. State (1900), 155 Ind. 15, 56 N. E. 916; Rector v. Druley (1909), 172 Ind. 332, 88 N. E. 602; Hoffman v. Isler (1911), 49 Ind. App. 284, 97 N. E. 188. It is urged, however, that such notation shows that the statement of the clerk in his certificate that there is no memorandum of the filing of the hill of exceptions is incorrect. This court cannot accept such unexplained notation as a contradiction of the certificate, hut must accept the statements made therein as true. Other notations of the clerk indicate that the longhand manuscript of the evidence was filed in his office on said date, and we could not assume that such notation referred to the filing of the completed hill rather than such manuscript, in order to adjudge a contradiction, even if we were permitted to discredit such certificate hy considering attendant notations. It may he noted that the first certificate to the transcript omits any reference to the filing of the hill of exceptions.’ It is apparent that the principal object of securing the second certificate was to cure such omission, but notwithstanding such fact it is significant that the clerk made only a qualified certification in that regard. We may add that the certification of the trial judge with reference to signing, sealing, and making such hill of exceptions a part of the record cannot supply such omission. Harris v. State, supra; Hoffman v. Isler, supra; Bargis v. Farrar (1873), 45 Ind. 41. It is also insisted that the purpose of a clerk’s certificate to a transcript is to furnish evidence of "its identity rather than its *211verity. The Supreme Court has held that the certificate of the clerk gives'verity to the record entries, and the signature of the trial judge to the bill of exceptions gives verity to the statements properly contained therein. Gray v. Singer, Admr. (1894), 137 Ind. 257, 36 N. E. 209, 1109. But the identity of a transcript on appeal is quite as essential as its verity, and the absence of proof of either is fatal.
11. Appellant also questions the correctness of the court’s opinion on the action of the court below in giving instruction No. 15, after the first verdict was returned into court. It undertakes to distinguish the instant case .from the case of Childress, Admx., v. Lake Erie, etc., R. Co. (1914), 182 Ind. 251, 105 N. E. 467, cited by the court in support of the conclusion it reached. The only matter of material difference suggested by appellant-is fully covered in the original opinion. But it is now urged in this court for the first time that the instruction itself is radically wrong, in that it did not inform the jury that it could find against defendant Wallace and in favor of the defendant surety company. It has been repeatedly held that a rehearing cannot be granted on a point not made or referred to in the original briefs. Raley v. Evansville Gas, etc., Co. (1909), 45 Ind. App. 649, 90 N. E. 783, 91 N. E. 571; Chicago, etc., R. Co. v. Coon (1911), 48 Ind. App. 675, 93 N. E. 561, 95 N. E. 596; Evansville Furn. Co. v. Freeman (1914), 57 Ind. App. 576, 105 N. E. 258, 107 N. E. 27; Indiana Power Co. v. St. Joseph, etc., Power Co. (1902), 159 Ind. 42, 63 N. E. 304, 64 N. E. 468; Indianapolis, etc., R. Co. v. Branson (1909), 172 Ind. 383, 86 N. E. 834, 88 N. E. 594, 19 Ann. Cas. 925. The objection therefore comes too late. However, we have *212examined the instructions given on the trial of the cause, including the one in - question, and, considering them as a whole, we find that the jury was fully and fairly instructed as to its right to return a verdict against the defendant Wallace without returning a verdict against appellant.
Petition for rehearing overruled.
Note. — Reported in 114 N. E. 875, 116 N. E. 759.